 630DECISIONSOF NATIONALLABOR RELATIONS BOARDCherokee Nitrogen CompanyandOil,Chemical &Atomic Workers International Union,AFL-CIOCase 16-CA-4848November 30, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on July 10, 1972, by Oil,Chemical & Atomic Workers International Union,AFL-CIO, herein called the Union, and duly servedon Cherokee Nitrogen Company, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting RegionalDirector for Region 16, issued a complaint onAugust 29, 1972, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamendedCopies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceedingWith respect to the unfair labor practices, thecomplaint alleges in substance that on February 9,1972,followingaBoardelectioninCase16-RC-5802 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate, iand that, commencing on or about June 13, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so Subsequently, theRespondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint and setting forth an affirmativedefenseOn September 15, 1972, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment in which he submits, in effect,that the Respondent's answer to the complaint raisesno issue not already disposed of in the representationproceeding, case 16-RC-5802, and prays the Boardto grant the motion for summary judgment Subse-quently, on October 2, 1972, the Board issued aniOfficial notice istaken of the record in therepresentation proceedingCase 16-RC-5802 as the term recordisdefined in Secs 102 68 and102 69(f) of the BoardsRules and Regulations,Series 8 as amended SeeLTV Electrosystems Inc166 NLRB 938 enfd 388 F 2d 683 (C A 4 1968),Golden Age Beverage Co167NLRB 151Intertype Co v Penello269F Supp 573 (D C Va 1967)Follett Corp164 NLRB 378 enfd 397 F 2d91 (C A 71968) Sec 9(d) of the NLRAorder transferring the proceeding to the Board and anotice to show cause why the General Counsel'smotion for summary judgment should not begrantedRespondent thereafter filed a response tonotice to show cause entitled "Employer's Brief inOpposition to General Counsel's Motion for Summa-ry Judgment," with affidavits and wage scheduleattached theretoPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its response to the notice to show causeopposing the General Counsel's motion for summaryjudgment, with attachments,2 the Respondent raisesthe same matters that it raised in the underlyingrepresentation case and the affirmative defensecontained in its answer to the complaint Thus, theRespondent denies the appropriateness of the unitand, consequently, the validity of the certification ofthe Union as the exclusive bargaining representativeof the employees in the appropriate unit, and itadmits that the thrust of its contention is "directed totheRegionalDirector's finding that the assistantchemistshould not be included in the unit"Upon the record before us, including the record inCase 16-RC-5802, we find no merit in the Respon-dent's positionThe election in the representationcasewas conducted pursuant to a Decision andDirection of Election, and upon conclusion of theelection the parties were served with a tally of ballotswhich reflected that, of approximately 47 eligiblevoters,23 votes were cast for and 22 were castagainst the Union, and the ballots of the chiefchemist and assistant chemist were challenged by theBoard agent on grounds that their names did notappear on the voting list 3Inasmuch as the challenges were sufficient innumber to affect the results of the election, theRegional Director conducted an investigation and onFebruary 9, 1972, he issued and caused to be servedon the parties a Supplemental Decision and Certifi-cation of Representative, in which he determinedthat the chief chemist is a technical employee andthat the duties, interests, and skills of the assistant2The attachments submitted are the same as those previously consideredby the Board in the representation proceeding3The Respondent and Union both sought to exclude these employeeshowever it was determined that there was not sufficient evidence adducedat the hearing upon which to make a unit placement Therefore bothemployees were voted by challenged ballot200 NLRB No 89 CHEROKEE NITROGEN COchemist are related to those of the chief chemistwhom he serves as an assistant, and dissimilar fromthose possessed by the production and maintenanceemployeesAccordingly, theRegionalDirectorsustained both challenged ballots and certified theUnion as the exclusive collective-bargaining repre-sentative of the employees in the appropriate unitOn February 22, 1972, the Respondent filed withtheBoard a request for review of the RegionalDirector's Supplemental Decision and Certificationof Representative, asserting that the assistant chemistshould be included in the unit On March 14, 1972,by telegraphic order, the Board denied the Respon-dent's request for review as it raised no substantialissueswarranting review Subsequently, on March20, 1972, the Respondent submitted a request forrehearing or oral argument, and on March 28, 1972,by telegraphic order, the Board denied the Respon-dent's request as it contained nothing not previouslyconsideredOn April 21, 1972, the Respondentsubmitted to the Board a supplemental request forrehearing and motion to reopen the record, which theBoard on April 26, 1972, by telegraphic order, deniedas it contained nothing not previously consideredClearly, by its answer to the complaint as well as itsresponse to the notice to show cause opposing theGeneral Counsel's motion for summary judgment,theRespondent is attempting to relitigate the unitissue raised and determined in the previous repre-sentation proceedingIt is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding 4All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceedingWe, therefore, find that the Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceedings We shall, accord-ingly,grant the motion for summary judgmentOn the basis of the entire record, the Board makesthe following4SeePittsburgh Plate Glass Co v NLRB313 U S 146 162 (1941)Rulesand Regulations of the Board Secs 102 67(f) and 102 69(c)5 In its answer to the complaint Respondent asserts in effect that itdoes not have sufficient knowledge of the Unions statusas a laborFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT631Respondent is, and has been at all times materialherein,a corporation duly organized under andexistingby virtue of the laws of the State ofOklahoma, having its principal office and place ofbusiness at Pryor, Oklahoma, where it is engaged inthe manufacture of fertilizer Respondent, during thepast 12 months, which period is representative of alltimesmaterial herein, has received in excess of$50,000 for the sale of goods and services and hasmade sales in excess of $50,000 to customers locatedin States other than OklahomaWe find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction hereinIITHE LABORORGANIZATION INVOLVEDOil,Chemical& AtomicWorkers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The Representation ProceedingIThe unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe ActAll production and maintenance employees ofthe Employer's plant at Pryor, Oklahoma, includ-ing custodian and plant storeroom clerks, exclu-sive of office clerical employees, buyer, temporaryemployees, professional employees, guards, andsupervisory employees as defined in the Act2The certificationOn November 30, 1971, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 16, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onorganizationA determinationwas made in the underlying representationproceeding Case 16-RC-5802 thatthe Union is a labor organization andaccordinglyit is not subject for litigation in the instant unfair labor practiceproceeding 632DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 9, 1972, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the ActBThe Request To Bargain and Respondent'sRefusalCommencing on or about June 8, 1972, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit Com-mencing on or about June 13, 1972, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunitAccordingly,we find that the Respondent has,since June 13, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the ActIVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merceV THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785,Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229, enfd 328 F 2d 600 (C A 5),certdenied 379 U S 817,BurnettConstructionCompany,149 NLRB 1419, 1421, enfd 350 F 2d 57(C A 10)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Cherokee Nitrogen Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act2Oil,Chemical & Atomic Workers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act3All production and maintenance employees ofthe Employer's plant at Pryor, Oklahoma, includingcustodian and plant storeroom clerks, exclusive ofoffice clerical employees, buyer, temporary employ-ees, professional employees, guards, and supervisoryemployees as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act4Since February 9, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act5By refusing on or about June 13, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Cherokee Nitrogen Company, its officers, agents,successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerning CHEROKEE NITROGEN COrates of pay, wages, hours, and other terms andconditions of employment, with Oil, Chemical &Atomic Workers International Union, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unitAll production and maintenance employees ofthe Employer's plant at Pryor, Oklahoma, includ-ing custodian and plant storeroom clerks, exclu-sive of office clerical employees, buyer, temporaryemployees, professional employees, guards, andsupervisory employees as defined in the Act(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action whichthe Board finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b) Post at its Pryor, Oklahoma, office, copies ofthe attached notice marked "Appendix "6 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading Posted by Orderof the National Labor Relations Board shall read Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations BoardAPPENDIX633NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Oil,Chemical & Atomic Workers International Un-ion,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelowWE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveofallemployees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment The bargaining unit isAll production and maintenance employeesof the Employer's plant at Pryor, Oklahoma,including custodian and plant storeroomclerks, exclusive of office clerical employees,buyer, temporary employees, professionalemployees, guards, and supervisory employ-ees as defined in the ActCHEROKEE NITROGENCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalOfficeBuilding,Room8-A-24, 819 TaylorStreet,Fort Worth, Texas 76102,Telephone 817-334-2921